DETAILED ACTION
This action is in response to the Amendment dated 10 June 2022. Claims 1 is amended. Claim 21 has been added. Claim 2 is canceled. Claim 6 and 8-20 had been canceled before. Claims 1, 3-5, 7 and 21 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10-12, 14 and 22 of copending Application No. 15/360,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features recited are included in the corresponding claims of the '809 patent. 
It is clear that all the elements of the application claim 1 are to be found in reference application claim 8 (as the application claim 1 fully encompasses reference application claim 8). The difference between the application claim 1 and the reference application claim 8 lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus, the invention of claim 8 of the reference application is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 8 of the reference application, it is not patentably distinct from claim 8 of the reference application. Please see the correspondence below: 
Instant Application ‘626
Reference Application ‘809
Claim 1: A computer-implemented method, comprising operations for: 





generating a linkage table with a first feature in a first application of a plurality of applications and in a second application of the plurality of applications, a second feature in one of the first application and the second application, and a third feature not in the first application and not in the second application, wherein the linkage table includes a first link to first information and a second link to second information for each of the first feature, the second feature, and the third feature; 

receiving a selection of the first application;

receiving a selection of a feature from one of the first feature, the second feature, and the third feature displayed in a first web page; 

and in response to a parameter in a file indicating that the first application is to be compared, receiving a selection of the second application;  

identifying the linkage table based on the selection of the first application and the selection of the second application, wherein each pair of applications in the plurality of applications is associated with a different linkage table; identifying the selected feature in the linkage table;

and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) with a first window in the second web page displaying the first information for the selected feature and a second window in the second web page displaying the second information for the selected feature, wherein, when the selected feature is in the first application, the first information describes the selected feature for the first application, and, when the selected feature is in the second application, the second information describes the selected feature for the second application.
Claim 8: A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: 

generating a linkage table with a first feature in a first application of a plurality of applications and in a second application of the plurality of applications, a second feature in one of the first application and the second application, and a third feature not in the first application and not in the second application, wherein the linkage table includes a first link to first information and a second link to second information for each of the first feature, the second feature, and the third feature; 

receiving a selection of the first application; 

receiving a selection of a feature from one of the first feature, the second feature, and the third feature displayed in a first web page; 

and in response to a parameter in a file indicating that the first application is to be compared, receiving a selection of the second application;  

identifying the linkage table based on the selection of the first application and the selection of the second application, wherein each pair of applications in the plurality of applications is associated with a different linkage table; identifying the selected feature in the linkage table; 

and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) with a first window in the second web page displaying the first information for the selected feature and a second window in the second web page displaying the second information for the selected feature, wherein, when the selected feature is in the first application, the first information describes the selected feature for the first application, and, when the selected feature is in the second application, the second information describes the selected feature for the second application.

Claim 3: The computer-implemented method of claim 1, 

wherein a help icon is associated with the feature.

Claim 10: The computer program product of claim 8, 

wherein a help icon is associated with the feature.

Claim 4: The computer-implemented method of claim 1, 

wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.

Claim 11: The computer program product of claim 8, 

wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.
Claim 5: The computer-implemented method of claim 1, 

wherein, when the selected feature is not in the first application, the first information indicates that the selected feature is not in the first application, and when the selected feature is not in the second application, the second information indicates that the selected feature is not in the second application.

Claim 12: The computer program product of claim 8, 

wherein, when the selected feature is not in the first application, the first information indicates that the selected feature is not in the first application, and when the selected feature is not in the second application, the second information indicates that the selected feature is not in the second application.

Claim 7: The computer-implemented method of claim 1, 

wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product.
Claim 14: The computer program product of claim 8, 

wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method.

Claim 21: The computer-implemented method of claim 1, 

wherein the linkage table is stored in a database, wherein the first link provides access to the first information in a first feature document, and wherein the second link provides access to the second information in a second feature document.
Claim 22: The computer program product of claim 8, 

wherein the linkage table is stored in a database, wherein the first link provides access to the first information in a first feature document, and wherein the second link provides access to the second information in a second feature document.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 8, 10-12, 14-15, 17-20 and 22-23 would be allowable if the nonstatutory double patenting rejections are overcome, absent of any other pertinent prior art surfacing.
MPEP states that a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995 (See MPEP § 804). 

Response to Arguments 
Applicant argues that ["Speeter compares configuration information between software applications, hosts computers or components of software applications using application blueprints (Abstract). Because Speeter uses application blueprints for the comparison, there is no need in Speeter for each pair of applications in the plurality of applications to be associated with a different linkage table. Also, because Speeter uses application blueprints for the comparison, Speeter does not teach or suggest identifying the linkage table based on the selection of the first application and the selection of the second application. Thus, the combination of cited references does not teach or suggest these limitations. For at least these reasons, the combination of cited references does not teach or suggest amended claim 8" (Page 10)]. 
Examiner agrees that the amended claims overcome the prior art, and they would be allowable if the nonstatutory double patenting rejections are overcome, absent of any other pertinent prior art surfacing (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US8234183B2
2012-01-20
Behavioral data mining processes for generating pairwise item comparisons
US7680703B1
2008-06-05
Data mining system capable of generating pairwise comparisons of user-selectable items based on user event histories


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174